MEMORANDUM **
This petition for review arises out of the Board of Immigration Appeals’ (“BIA”) denial of Satnam Singh’s applications for asylum and withholding of removal under Immigration and Nationality Act (“INA”) §§ 208(a) and 241(b)(3), 8 U.S.C. §§ 1158(a), 1231(b)(3), and protection under the Convention Against Torture (“CAT”), 8 C.F.R. §§ 208.16(c), 208.18 (2202). We have jurisdiction to review the BIA’s decision under INA § 242(b), 8 U.S.C. § 1252(b), and we deny the petition for review.
1. Denial of asylum, withholding of removal, and CAT relief
The BIA did not err by denying Singh’s applications for asylum, withholding of removal and CAT relief. We review the BIA’s findings under the deferential substantial evidence standard and will uphold them unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090 (9th Cir.2000).
The BIA concedes that Singh established past persecution. The BIA rested its dismissal of all aspects of Singh’s appeal on its finding of changed conditions in India; thus, although Singh’s claims implicate different tests, in this case, all three claims rise and fall on whether the INS’ evidence of changed conditions was “substantial.”
The INS submitted substantial evidence that Singh would be neither persecuted, tortured, nor otherwise endangered should he return to India, because changed conditions in the country make persecution of Singh based on the fact that he is Sikh and a member of the All India Sikh Student Federation (“AISSF”) highly unlikely. Although Singh submitted countervailing evidence, the BIA reasonably found that his evidence was not current enough to rebut the INS’ more recent evidence of changed conditions. Thus, the BIA did not err in dismissing Singh’s asylum, withholding of deportation, and CAT claims in this case.
2. Due process claims
Singh’s due process claims are similarly unpersuasive. Although “[a]n alien is entitled to the fifth amendment guaranty of due process, which is satisfied only by a full and fair hearing .... such a hearing is denied only if the error complained of causes the alien to suffer some prejudice.” Cuadras v. INS, 910 F.2d 567, 573 (9th Cir.1990). Singh has not shown that the IJ’s denial of his motion for a continuance or the BIA’s failure to analyze his CAT claim prejudiced him.
Singh provides no evidence that the IJ’s denial of his motion for continuance resulted in a less than “full and fair” hearing. Importantly, Singh’s attorney informed the IJ that he was “satisfied that [he] could adequately represent [Singh] in these proceedings.” And, beyond pointing out that the IJ admonished his attorney for using leading questions, Singh does not explain how his attorney’s performance was so ineffective that the court’s refusal to give his attorney more time to prepare for the hearing prejudiced Singh.
Because the BIA’s changed conditions finding applies equally to Singh’s CAT claim as to his asylum and withholding of deportation claims, Singh fails to explain how the BIA’s deehning to explicitly analyze his CAT claim prejudiced him in any *555way, let alone resulted in an unfair hearing.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.